DETAILED ACTION
1. 	This office action is in response to RCE filed on 07/29/2022.  Claims 3-6 and 7-11 are canceled and claims 1-2 and 5-6 are pending and claim 1 is independent. Independent claim 1 is amended. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2022 has been entered.


Allowable Subject Matter
4.	Claims 1-2 and 5-6 are allowed. 
5.	The following is an examiner’s statements of reasons for allowance:
6. 	 The following references/prior arts disclose the general subject matter recited in independent claim1 before the current claim amendment.

As per claim 1, Prakash discloses a method for access control of a multimedia system to a secure operation system, comprising: 
At the multimedia system, initiating an application access request for selecting a trusted application from a client application of a multimedia system to a secure operating system (Prakash, Para. 0027, Secure transactions (e.g., requests and responses from applications 104 b) may be processed through TEE middleware module 206 which provides an additional interface level between sensor access framework API 202 and the TEE access drivers 210); 
Prakash does not disclose; however, Friedrich discloses at the multimedia system, making a decision as to whether the client application that initiates an invocation is a malicious application, if yes, returning Selection Failure to the client application and performing an interrupt handling, and if not, the method further comprising: (Friedrich, Para. 0040, If an application is conclusively determined to be malicious (i.e., it corresponds to malware), then it is assigned a malign or bad disposition. In this case the application is either deleted outright from the system, though typically it is put in a special quarantine location so that it can be restored should there have been an error in calling it malicious. Also, Para. 0043-0044, If an application is conclusively determined to be non-malicious by anti-malware software, then it is assigned a disposition of clean or good. In this case, the application is typically allowed to continue its execution on the system. If the anti-malware software is unable to conclusively determine whether an application is good or bad, then a disposition of unknown is assigned. The extent to which a determination must be conclusive depends on the particular situation.); 
Prakash and Friedrich do not disclose; however, Vetillard discloses at the multimedia system, sending the application access request from the multimedia system to the secure operating system (Vetillard, Para. 0027, a client application that is executed within rich operating system environment 210 can establish a connection with TEE proxy 245, and can send one or more requests to execute an operation to TEE proxy); and 
at the secure system acquiring a trusted application and returning the trusted application to the multimedia system based on the application access request at the secure operating system (Vetillard, Para. 0027, TEE proxy 245 can receive the one or more requests, and establish a connection with TEE 280. TEE proxy 245 can further send one or more requests to execute an operation to a trusted application that is executed within TEE 280. TEE proxy 245 can further receive one or more responses from the trusted application that is executed within TEE 280).

7.	Furthermore, with respect to independent claim 1 a new updated search revealed the following prior arts that generally describes the general subject matter recited in the claims. 

A. 	US Publication No. 20070174921 A1 to England on at least paragraph 0033 discloses the following: “There are two primary functions that secure operating system 108 provides: (1) the ability to securely store secrets for trusted applications 110; and (2) the ability to allow trusted applications 110 to authenticate themselves. The secure storage of secrets allows trusted applications 110 to save secrets to secure operating system 108 and subsequently retrieve those secrets so long as neither the trusted application 110 nor operating system 108 has been altered. If either the trusted application 110 or the operating system 108 has been altered (e.g., by a malicious user or application in an attempt to subvert the security of operating system 108), then the secrets are not retrievable by the altered application and/or operating system. A secret refers to any type of data that the trusted application does not want to make publicly available, such as an encryption key, a user password, a password to access a remote computing device, digital content (e.g., a movie, a song, an electronic book, etc.) or a key(s) used to encrypt the digital content, financial data (e.g., account numbers, personal identification numbers (PINs), account balances, etc.), and so forth”

B.	International Application EP2746981 A1 to Sibert discloses an access control method for Trusted Applications (20) characterised by inferring an access control rule (28) for a Trusted Application (20) from a rule (26) applied in a Rich OS (12) to a Rich OS application (16). The access control method is suitably implemented in a system comprising a Rich Execution Environment (12) and a Trusted Execution Environment (14), and whereby for each facility for which access control rules (24, 26) is defined in the Rich OS (12), a corresponding set of access control rules (28, 29) is defined in the TEE (14). An apparatus is also disclosed, which comprises a TEE (12) capable, in use, of running Trusted Applications (20) and a Rich OS (12) capable, in use, of running Rich applications (16), a secured interface between Rich OS (12) and the TEE (14), characterised by each Rich application (16) having access rights to facilities defined by an access control protocol (22) comprising access control rules (24) for the Rich OS application (16); and by the TEE (14) comprising a Session Access Control module (29) adapted in use, to block or allow sessions (18) from the Rich application (16) to a Trusted Application (20), wherein the session access control module (29) is configured to accept or deny session requests (18) depending on the context of the request (18).

However, the above prior arts of record including the rest of the cited prior arts including the prior arts cited in the IDS either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole recited in the amended independent claims 1.
For this reason, the specific claim limitations recited in the independent claim 1 taken as whole are allowed.
8.	The dependent claims 2 and 5-6 which are dependent on the above independent claim 1 being further limiting to the independent claim, definite and enabled by the specification are also allowed.

9.	Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 

Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMSON B LEMMA whose telephone number is 571-272-3806.  The examiner can normally be reached on M-F 8am-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaw Yin Chen can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMSON B LEMMA/Primary Examiner, Art Unit 2498